Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank J. Miskiel on May 27, 2021.
The application has been amended as follows: 
Claim 6 is rewritten as: 
- - The liquid crystal display device of Claim 1, wherein the wide color gamut film has a pencil hardness of H or greater under a 500 g load. - -.
Lines 1-2 of claim 22 are rewritten as: 
- - A method for preparing 
Lines 1-2 of claim 23 are rewritten as: 
- - A method for preparing 


Lines 1-2 of claim 24 are rewritten as: 
- - A method for preparing 
Lines 1-2 of claim 25 are rewritten as: 
- - A method for preparing 

REJOINDER
Claims 1, 3-13, 17-19, 21 of Group I are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), currently amended claims 22-23 and new claims 24-25 of Group II, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 29, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2010/0103355, fails to fairly teach or suggest, even in view of JP 2003-207887, US 2005/0046321, US 2007/0231478,        US 6,824,712, US 2010/00321607 and US 4,920,004, each of the liquid crystal display devices comprising the respective specific combination of laminate structure, composition, functions and optical properties, as presently claimed.
See Applicant’s clarifying arguments regarding the meaning of the term “wide color gamut layer” as interpreted in the context of the specification where the wide color gamut layer is combined with a backlight unit and a color filter in a liquid crystal display device, and the meaning of the term “layer” in the context of the specification and common usage in the response filed on May 18, 2021. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782